Exhibit 10.2

 

RETIREMENT AGREEMENT

 

Sara Lee Corporation (the “Employer”) and C. Steven McMillan (“Executive”) enter
into this Retirement Agreement (this “Agreement”), which was received by
Executive on the 27th day of April, 2005, signed by Executive on the 4th day of
May, 2005, and is effective on the 11th day of May, 2005 (the “Effective Date”).
The Effective Date shall be no less than 7 days after the date signed by
Executive.

 

W I T N E S S E T H:

 

WHEREAS, Executive and the Employer have agreed that Executive will retire as of
December 31, 2005 (the “Date of Termination”); and

 

WHEREAS, Executive and the Employer have negotiated and reached an agreement
with respect to all rights, duties and obligations arising between them,
including, but in no way limited to, any rights, duties and obligations that
have arisen or might arise out of or are in any way related to Executive’s
employment with the Employer and the conclusion of that employment.

 

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

 

1. Date of Termination. Until the Date of Termination and subject to the terms
and conditions of this Agreement, Employer will continue to employ Executive and
Executive will receive the same compensation and benefits Executive presently
receives. During such time Executive shall continue to devote his full time and
attention to the Employer’s transformation plan under the direction of the
Employer’s board of directors and its chief executive officer. Executive
acknowledges and agrees that, effective October 27, 2005, Executive shall cease
to be a corporate officer of Employer and shall resign all appointments (as a
director, officer or other representive) Executive holds with the Employer’s
subsidiaries, operating divisions and affiliates. Executive understands and
agrees that Executive’s employment with the Employer will conclude on the Date
of Termination.

 

2. Salary Continuation Payments. Provided this Agreement is signed and not
revoked by the Executive as set forth in Paragraph 17 below, and subject to the
terms of the Sara Lee Corporation Severance Plan for Corporate Officers
effective as of June 26, 2002 (the “Severance Plan”), a copy of which Executive
acknowledges receiving, the Employer agrees to continue to pay Executive his
current salary during the 30 month-period commencing on January 1, 2006 (the
“Salary Continuation Period”), in accordance with the Employer’s normal payroll
practices, less all applicable withholding taxes and other customary payroll
deductions (collectively, the “Salary Continuation Payments”). However, in
compliance with the provisions of the American Jobs Creation Act of 2004 and
§409A of the Internal Revenue Code, payments that would have otherwise begun on
January 1, 2006 will not be paid until July 1, 2006. Thereafter, the remaining
23 Salary Continuation Payments will commence on the first payroll date
following July 1, 2006. Salary Continuation Payments are not eligible to be
deferred under any of the Employer’s deferred compensation plans.

 

3. Annual Bonuses.

 

a. Provided this Agreement is signed and not revoked by Executive as set forth
in Paragraph 17 below, the Employer agrees to pay Executive an annual bonus
under the Annual Incentive Plan (the “AIP”) of the Employer with respect to the
2005 and 2006 fiscal years, subject to the terms and conditions of the AIP. The
amount of the bonus will be determined by the Compensation and



--------------------------------------------------------------------------------

Employee Benefits Committee of the Employer’s board of directors (the
“Committee”) using the financial and other quantitative performance criteria
established by the Committee. With respect to the bonus to be payable for the
2006 fiscal year, Executive will receive a 6/12ths prorated share of the annual
bonus under the AIP (representing Executive’s service through 6 months of the
2006 fiscal year), up to a maximum amount of $604,200. The bonus payments shall
be paid by direct deposit and shall be reduced by applicable withholding and
other customary payroll deductions and shall be paid to Executive on the same
dates on which active participants under the plan are paid bonuses. Executive
shall not participate in any annual bonus plan of the Employer for any fiscal
year ending after the 2006 fiscal year. Pursuant to the terms of the Employer’s
Annual Incentive Plans, the Committee reserves the right to amend, modify,
interpret or terminate these plans or awards under these Plans at any time and
for any reason.

 

b. Subject to Article III, Section 4(a)(iv) of the Severance Plan, Employer
shall pay to Executive during the Salary Continuation Period, in the same
monthly installments described above in Section 2 of this Agreement, an amount
equal to $100,693.13 per month. These payments shall be reduced by applicable
withholding and other customary payroll deductions.

 

4. Stock Options and Long-Term Incentive Awards.

 

(a) During the Salary Continuation Period, Executive’s stock options shall
continue to vest and shall also be eligible for exercise in accordance with the
terms and conditions of the stock option agreements in force between Executive
and the Employer. During the Salary Continuation Period, Executive’s stock
options shall continue to be governed by all of the terms and conditions of the
stock option agreements in force between Executive and the Employer. Following
the end of the Salary Continuation Period or upon Executive’s death during the
Salary Continuation Period, Executive shall be treated as a retired participant
under the Company’s stock option plans. As a retired participant, Executive’s
then outstanding stock options will continue to vest and may be exercised until
the expiration date of the option(s) as set forth on the Stock Option Statement
dated as of the Date of Termination and delivered to Executive. Executive shall
not be entitled to receive any new stock option grants or other long-term
incentive awards after the Effective Date and shall not be eligible for
Restoration Stock Options after July 1, 2005. In the event of a spin-off or
other similar event during the Salary Continuation Period, the terms of
Executive’s Stock Awards shall be adjusted in a manner consistent with the
adjustments, if any, to the terms of the stock option agreements of comparable
Sara Lee senior executives, subject to the provisions of Paragraph 16 of this
Agreement.

 

(b) Subject to the determination of the Committee, Executive shall be entitled
to distributions of long-term awards of restricted shares and share units
previously granted to Executive under the Employer’s long-term incentive plans
(collectively, the “Long Term Awards”). The 102,340 restricted share units that
were granted to Executive on August 26, 2004 and were subject to relative “Total
Shareholder Return” performance criteria will be converted to the Executive
Management Long-Term Incentive Program for Fiscal Years 2005-2007. Distributions
of Executive’s Long Term Awards shall be made as follows:

 

  •   8/29/02 grant of 83,500 service-based restricted share units – distribute
83,500 shares as soon as practicable after 8/29/07.

 

  •   8/28/03 grant of 83,500 performance-based restricted share units - the
number of shares to be distributed shall be based on the actual performance
results for the 3-year cycle ending as of the end of FY06 as determined by the
Committee and will be distributed as soon as practicable after 8/31/06.

 

2



--------------------------------------------------------------------------------

  •   8/28/03 grant of 83,500 service-based restricted share units, of which
55,666 units remain to be distributed - distribute 27,833 shares as soon as
practicable after 8/31/05; and 27,833 shares as soon as practicable after
8/31/06.

 

  •   8/26/04 grant of 204,680 performance-based restricted share units - the
number of shares to be distributed shall be based on the actual performance
results for the 3-year cycle ending as of the end of FY07 as determined by the
Committee and will be distributed as soon as practicable after 8/31/07.

 

The shares shall be distributed to Executive at the same time as other
participants in these plans receive their awards for the applicable grant. The
performance criteria applied by the Committee to Executive’s performance-based
share units will be the same as that applied to other similarly situated
executives under the same programs. Applicable withholding and other customary
payroll deductions shall reduce the awards. Executive shall not be entitled to
any other award under the Employer’s long-term incentive plans. In the event of
a Change in Control, as that phrase is defined in the Severance Plan, during the
Salary Continuation Period, all restrictions and/or forfeiture conditions on the
referenced restricted share units held by Executive shall automatically lapse,
subject to the provisions of Paragraph 16 of this Agreement.

 

5. Health Insurance Continuation and Universal Life Insurance.

 

(a) Beginning on the Date of Termination, Executive shall be eligible to elect
COBRA continuation coverage under the group medical and dental plan available to
corporate officers of the Employer. If Executive elects COBRA continuation
coverage, the Employer will subsidize the premium for such continuation coverage
during the Salary Continuation Period, to the extent the Executive would
otherwise be required to pay more for such coverage during the Salary
Continuation Period than a similarly situated active employee would be required
to pay for comparable coverage. Since the Salary Continuation Period exceeds the
COBRA continuation period, the Employer will continue to subsidize the premium
for such continuation coverage during the Salary Continuation Period and the
Executive will continue to receive group medical and dental coverage on the same
terms and conditions as during the COBRA continuation period, until the end of
the Salary Continuation Period. Executive may elect, during the 30 day period
commencing on the Date of Termination, to participate, effective as of the end
of the Salary Continuation Period, in the Sara Lee Corporation Retiree Medical
Plan available to executives of the Employer in accordance with the terms and
conditions of the plan in effect from time to time; provided that, such coverage
shall not be available to the Executive at the conclusion of the Salary
Continuation Period unless he elects such coverage within thirty (30) days
following the Date of Termination. The premium charged Executive for such
retiree medical coverage might be different from the premium charged an active
employee for similar coverage.

 

(b) The Employer agrees to continue to fund the individual universal life
insurance policy (in an amount equal to three times the Executive’s current base
salary during the Salary Continuation Period and one times the Executive’s
current base salary after the Salary Continuation Period) provided to Executive
under the Employer’s Executive Life Insurance Plan in accordance with the terms
and conditions of such plan, as such plan is in effect from time to time.

 

6. Non-Qualified Supplemental Executive Retirement Plan Benefits. For purposes
of determining the amount of Executive’s supplemental pension benefit under the
Sara Lee Corporation Supplemental Executive Retiree Plan (“Supplemental Plan”)
and Executive’s eligibility for such supplemental pension, the Salary
Continuation Period shall be considered as vesting and benefit service and
Executive’s Salary Continuation Payments and the total annual bonuses paid to
Executive pursuant to Paragraph 3 of this Agreement shall be considered eligible
pay. In addition, for purposes of

 

3



--------------------------------------------------------------------------------

determining the amount of Executive’s supplemental 401(k) annual company
contribution benefit (formerly ESOP) under the Supplemental Plan, the Salary
Continuation Period shall be considered as vesting service and Executive’s
Salary Continuation Payments and the total Annual Bonuses paid to Executive
pursuant to Paragraph 3 of this Agreement shall be considered eligible pay.
Executive will continue to participate in the Employer’s Grantor Trust program,
which funds Executive’s Supplemental Plan benefits, under its standard terms and
conditions. During the Salary Continuation Period, Executive will receive,
through the Supplemental Plan, the 401(k) annual company contribution as if the
Salary Continuation Period were deemed a period of employment with Employer.
Benefits under the Supplemental Plan cannot be paid until the Salary
Continuation Period ends.

 

7. Participation In Other Plans. Except as otherwise provided herein or in the
applicable plan, Executive’s participation in all other plans available to
corporate officers of the Employer shall cease on the Date of Termination and,
except as provided herein, Executive shall not be eligible for any other
benefits or perquisites.

 

8. Executive Benefits.

 

(a) Executive shall be permitted to continue using the automobile provided to
Executive by the Employer in accordance with the terms of the Employer’s leased
automobile policy until the earliest of (i) the date on which Executive accepts
full time employment with another employer, (ii) the end of the lease term, or
(iii) the end of the Salary Continuation Period. During such period the Employer
shall be responsible for lease payments and insurance with respect to such
automobile and Executive shall be responsible for all other expenses. Executive
shall have the option to purchase such automobile at any time pursuant to the
current terms of the Employer’s Executive Auto Program. All other transportation
benefits shall cease as of October 27, 2005.

 

(b) Executive shall not be eligible for reimbursement of club memberships and
expenses, or for participation in the Employer’s Matching Grant Program, after
the Date of Termination.

 

(c) Executive’s existing deferred compensation balances will be maintained in
the Employer’s Deferred Compensation Plan subject to the terms of the Deferred
Compensation Plan and Executive’s prior elections.

 

(d) Following the Retirement Date, Employer shall reimburse Executive, up to a
maximum of $36,000 during calendar year 2006, for his financial counseling and
tax preparation expenses.

 

(e) Following the Retirement Date and continuing until the earlier of (i)
December 31, 2012, or (ii) the date on which Executive accepts full time
employment with another employer, or (iii) Executive’s death, Employer shall
provide the Executive with an administrative assistant.

 

9. Receipt of Other Compensation. Executive acknowledges and agrees that, other
than as specifically set forth in this Agreement, following the Date of
Termination, Executive is not and will not be due any compensation, including,
but not limited to, compensation for unpaid salary (except for amounts unpaid
and owing for Executive’s employment with the Employer, its operating divisions
or its affiliates prior to the Date of Termination), unpaid bonus, severance and
accrued or unused vacation time or vacation pay from the Employer or any of its
operating divisions or affiliates. Except as provided herein, Executive will not
be eligible to participate in any of the benefit plans of the Employer after
Executive’s Date of Termination. However, Executive will be entitled to receive
benefits that are vested and accrued prior to the Date of Termination pursuant
to the employee benefit plans of the Employer. Any participation by Executive in
any of the compensation or benefit plans of the Employer

 

4



--------------------------------------------------------------------------------

or any of its operating divisions or affiliates as of and after the Date of
Termination shall be subject to and determined in accordance with the terms and
conditions of such plans, except as otherwise expressly set forth in this
Agreement. The Employer shall promptly reimburse Executive for business expenses
incurred in the ordinary course of Executive’s employment on or before the Date
of Termination, but not previously reimbursed, provided the Employer’s policies
of documentation and approval are satisfied.

 

10. Death of Executive. In the event of Executive’s death prior to the end of
the Salary Continuation Period, the Salary Continuation Payments referred to in
Paragraph 2, the annual bonuses referred to in Paragraph 3, and any Long-Term
Awards referred to in Paragraph 4(b) shall, to the extent unpaid or
undistributed, be payable or distributed to Executive’s estate or beneficiary,
whichever is applicable. Such payments shall not affect or reduce any other
death benefits which Executive’s estate or beneficiary shall be entitled to
receive under other plans of the Employer. Except to the extent benefits
contemplated herein are provided by their terms to Executive’s heirs or
beneficiaries, the Employer shall have no obligations to Executive’s heirs or
beneficiaries under this Agreement.

 

11. Continuing Cooperation. Following the Effective Date, Executive will
continue to comply with all policies of the Employer. Following the Date of
Termination, Executive agrees to cooperate with all reasonable requests for
information made by or on behalf of the Employer with respect to the operations,
practices and policies of the Employer. In connection with any such requests,
the Employer shall reimburse Executive for all out-of-pocket expenses reasonably
and necessarily incurred in responding to such request(s).

 

12. Executive’s Representation and Warranty. Executive hereby represents and
warrants that, during Executive’s period of employment with the Employer,
Executive did not willfully or negligently breach Executive’s duties as an
employee, officer or director of the Employer, did not commit fraud,
embezzlement, or any other similar dishonest conduct, and did not violate the
Employer’s Global Business Standards.

 

13. Non-Solicitation and Non-Competition. In consideration for receiving the
payments and the other benefits provided herein, Executive agrees that, during
Executive’s employment and for the duration of the Salary Continuation Period,
Executive:

 

(a) will not, without the prior written consent of Employer, either alone or in
association with others, solicit for employment or assist or encourage the
solicitation for employment, any employee of the Employer, or any of its
operating divisions or affiliates; and

 

(b) will not, without the prior written consent of Employer, which consent shall
not be unreasonably withheld, directly or indirectly counsel, advise, perform
services for, or be employed by, or otherwise engage or participate in any
Competing Business (regardless of whether Executive receives compensation of any
kind). For purposes of this Agreement, a “Competing Business” shall mean, any
person(s), firm, corporation, or other entity engaged in, or conducting,
business which is the same as, or competing with, the businesses being conducted
by the Employer.

 

14. Confidentiality. At all times after the Effective Date, Executive will
maintain the confidentiality of all information in whatever form concerning the
Employer or any of its operating divisions or affiliates relating to its or
their businesses, customers, finances, strategic or other plans, marketing,
employees, trade practices, trade secrets, know-how or other matters which are
not generally known outside the Employer or any of its operating divisions or
affiliates, and Executive will not, directly or indirectly, make any disclosure
thereof to anyone, or make any use thereof, on Executive’s own behalf or on
behalf of any third party, unless specifically requested by or agreed to in
writing by an executive officer of the Employer. Executive will promptly after
the Date of

 

5



--------------------------------------------------------------------------------

Termination return to the Employer all reports, files, memoranda, records,
computer equipment and software, credit cards, cardkey passes, door and file
keys, computer access codes or disks and instructional manuals, and other
physical or personal property which Executive received or prepared or helped
prepare in connection with Executive’s employment with the Employer, its
operating divisions and affiliates, and Executive will not retain any copies,
duplicates, reproductions or excerpts thereof. The obligations of this Paragraph
14 shall survive the expiration of this Agreement.

 

15. Non-Disparagement. At all times after the Effective Date, Executive will not
disparage or criticize, orally or in writing, the business, products, policies,
decisions, directors, officers or employees of the Employer or any of its
operating divisions or affiliates to any person. The obligations of this
Paragraph 15 shall survive the expiration of this Agreement.

 

16. Breach of Agreement.

 

(b) In the event of any actual or threatened breach of this Agreement, the party
who claims such breach or threatened breach shall give the other party written
notice and, except in the case of a breach of this Agreement which is not
susceptible to being cured (expressly including, without limitation, any
violation of Paragraphs 12, 13, 14, or 15 of this Agreement), ten calendar days
in which to cure.

 

(c) In the event of a breach of this Agreement, including, but not limited to
Paragraphs 12, 13, 14, or 15 by Executive, (i) Executive shall reimburse the
Employer: (x) the full amount of any Salary Continuation Payments received
hereunder, (y) the annual bonuses referred to in Paragraph 3 of this Agreement,
and (z) the Long-Term Awards distributed pursuant to Paragraph 4(b), (ii)
Executive shall pay to the Employer any gross financial gain Executive realized
from exercising any stock options in the six months prior to the breach pursuant
to Paragraph 4(a) of this Agreement, (iii) Executive shall not receive
non-qualified supplemental retirement benefits described in Paragraph 6 of this
Agreement, (iv) the Employer shall have the right, in addition to and without
waiving any other rights to monetary damages or other relief that may be
available to the Employer at law or in equity, to immediately discontinue any
remaining Salary Continuation Payments and other obligations of the Employer to
Executive under this Agreement, but excluding any obligation to provide vested
and accrued pension benefits under any qualified Employer pension plan and any
payments due Executive under any deferred compensation plan of the Employer, and
(v) the Salary Continuation Period shall thereupon cease, provided that
Executive’s obligations under Paragraphs 14 and 15 of this Agreement shall
continue in full force and effect in accordance with their terms for the entire
duration of the Salary Continuation Period as set forth in Paragraph 2 above.

 

(d) Executive and the Employer acknowledge and agree that the Employer will or
would suffer irreparable injury in the event of a breach or violation or
threatened breach or violation of the provisions set forth in Paragraphs 12, 13,
14, or 15 and agree that in the event of an actual or threatened breach or
violation of such provisions the Employer shall be awarded injunctive relief in
the federal or state courts located in Illinois to prohibit any such violation
or breach or threatened violation or breach, without necessity of posting any
bond or security, and such right to injunctive relief shall be in addition to
any other right available under this Agreement.

 

17. Release.

 

(a) Executive on behalf of Executive, Executive’s heirs, executors,
administrators and assigns, does hereby knowingly and voluntarily release,
acquit and forever discharge the Employer and any of its operating divisions,
affiliates, successors, assigns and past, present and future directors,
officers, employees, trustees and shareholders (the “Released Parties”) from and
against any and all charges, complaints, claims, cross-claims, third-party
claims, counterclaims, contribution claims,

 

6



--------------------------------------------------------------------------------

liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date on which Executive signs this Agreement, exists, have existed, or may arise
from any matter whatsoever occurring, including, but not limited to, any claims
arising out of or in any way related to Executive’s employment with the Employer
or its operating divisions or affiliates and the conclusion thereof, which
Executive, or any of Executive’s heirs, executors, administrators and assigns
and affiliates and agents ever had, now has or at any time hereafter may have,
own or hold against any of the Released Parties based on any matter existing on
or before the date on which Executive signs this Agreement. Executive
acknowledges that in exchange for this release, the Employer is providing
Executive with total consideration, financial or otherwise, which exceeds what
Executive would have been given without the release. By executing this
Agreement, Executive is waiving, without limitation, all claims against the
Released Parties arising under federal, state and local labor and
antidiscrimination laws and any other restriction on the right to terminate
employment, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, as amended, and
the Illinois Human Rights Act, as amended. Nothing herein shall release any
party from any obligation under this Agreement.

 

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (A)
THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY
AND IN COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990; (B)
THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT EXECUTIVE’S
WAIVER OF RIGHTS IN THIS RELEASE IS IN EXCHANGE FOR CONSIDERATION THAT WOULD NOT
OTHERWISE BE OWING TO EXECUTIVE PURSUANT TO ANY PREEXISTING OBLIGATION OF ANY
KIND HAD EXECUTIVE NOT SIGNED THIS RELEASE; (D) THAT EXECUTIVE HEREBY IS AND HAS
BEEN ADVISED IN WRITING BY THE EMPLOYER TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE; (E) THAT THE EMPLOYER HAS GIVEN EXECUTIVE A PERIOD OF AT
LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (F) THAT
EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE,
EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE
TO THE UNDERSIGNED, AND (G) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND OF NO
FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE CHOOSES NOT
TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE AND
ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS AGREEMENT.

 

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties, including, but not limited
to, any of the claims released this Agreement. Notwithstanding the foregoing,
nothing herein shall prevent Executive or any of the Released Parties from
instituting any action required to enforce the terms of this Agreement and this
release. In addition, nothing herein shall be construed to prevent Executive
from enforcing any rights Executive may have under the Employee Retirement
Income Security Act of 1974, as amended.

 

(d) Executive represents and warrants that: (i) Executive has not filed or
initiated any legal, equitable, administrative, or other proceeding(s) against
any of the Released Parties; (ii) no such proceeding(s) have been initiated
against any of the Released Parties on Executive’s behalf;

 

7



--------------------------------------------------------------------------------

(iii) Executive is the sole owner of the actual or alleged claims, demands,
rights, causes of action, and other matters that are released in this Paragraph
17; (iv) the same have not been transferred or assigned or caused to be
transferred or assigned to any other person, firm, corporation or other legal
entity; and (v) Executive has the full right and power to grant, execute, and
deliver the releases, undertakings, and agreements contained in this Agreement.

 

(e) The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that Executive is not entitled
to and shall not receive any further payments, benefits, or other compensation
or recovery of any kind from the Employer or any of the other Released Parties.
Executive further agrees that in the event of any further proceedings whatsoever
based upon any matter released herein, the Employer and each of the other
Released Parties shall have no further monetary or other obligation of any kind
to Executive, including without limitation any obligation for any costs,
expenses and attorneys’ fees incurred by or on behalf of Executive.

 

18. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had opportunity to confer with Executive’s attorney regarding
the terms and meaning of this Agreement, that Executive has had sufficient time
to consider the terms provided for in this Agreement, that no representations or
inducements have been made to Executive except as set forth in this Agreement,
and that Executive has signed the same KNOWINGLY AND VOLUNTARILY.

 

19. Eligibility. The benefits provided for pursuant to this Agreement are
subject to Executive’s continuing eligibility for such benefits pursuant to
Section 3 of the Severance Plan as of the Date of Termination. In the event
Executive becomes ineligible for benefits under the Severance Plan prior to the
Date of Termination, then this Agreement shall become null and void.

 

20. Non-Reliance. Executive represents to the Employer and the Employer
represents to Executive that in executing this Agreement they do not rely and
have not relied upon any representation or statement not set forth herein made
by the other or by any of the other’s agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement, or otherwise.

 

21. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

22. Non-Admission of Liability. Executive agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

 

23. Assignability. The rights and benefits under this Agreement are personal to
Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of Executive upon death. The
Employer may assign this Agreement to any parent, affiliate or subsidiary or any
entity, which at any time whether by merger, purchase, or otherwise acquires all
or substantially all of the assets, stock or business of the Employer.

 

8



--------------------------------------------------------------------------------

24. Choice of Law. This Agreement shall be constructed and interpreted in
accordance with the internal laws of the State of Illinois.

 

25. Entire Agreement. This Agreement, together with the Severance Plan, sets
forth all the terms and conditions with respect to compensation, remuneration of
payments and benefits due Executive from the Employer and supersedes and
replaces any and all other agreements or understandings Executive may have or
may have had with respect thereto. This Agreement may not be modified or amended
except in writing and signed by both Executive and an authorized representative
of the Employer. In the event of a direct conflict between this Agreement and
the Severance Plan, the language of the Severance Plan shall govern.

 

26. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

 

To Executive at:

 

At his current place of residence in Chicago

 

To the Employer at:

 

Sara Lee Corporation

Three First National Plaza

Chicago, Illinois 60602-4260

Attention: General Counsel

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE       SARA LEE CORPORATION

/s/ C. Steven McMillan

--------------------------------------------------------------------------------

     

/s/ Lois Huggins

--------------------------------------------------------------------------------

        Senior Vice President-Human Resources

 

9